                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              ABERDEEN DIVISION

CATERPILLAR FINANCIAL
SERVICES CORPORATION                                                                   PLAINTIFF

VS.                                                CIVIL ACTION NO. 1:20-cv-006-MPM-DAS

ROY ANSON MCGEE                                                                      DEFENDANT

                            ORDER AND DEFAULT JUDGMENT

       Caterpillar Financial Services Corporation ("Cat Financial") filed its Complaint [1] in this

Court on January 9, 2020 against Roy Anson McGee ("Defendant") premising jurisdiction on

diversity of citizenship. Cat Financial alleges that Defendant entered into three separate sales

contracts with Cat Financial for certain equipment, and that Defendant failed to pay for the

equipment under the terms of those agreements. In its Complaint [1] Cat Financial seeks the

immediate return of the equipment, damages for breach of contract, the recovery of any deficiency

between the resale or lease of the equipment and the principal balance owed by Defendant, and

attorney’s fees, costs, interest, and expenses.

       Defendants failed to answer, and the Clerk of Court entered a default against them on

March 4, 2020. On March 11, 2020, Cat Financial filed a Motion for Default Judgment [7], which

is presently before the Court for consideration. In that Motion, Cat Financial requests that the Court

enter a judgment against Defendants in the amount of $140,605.99. That amount is based on the

amount owed at the time the Complaint was filed, the per diem, and fees and expenses that have

now been added. Cat Financial further requests that the Court order Defendants to return all of the

equipment within seven business days. Cat Financial states that upon repossession and sale of the

equipment it will credit the Defendants for the amount of the sale and update the judgment roll

accordingly.
       It appears that all of the procedural requirements for an entry of default judgment have

been met. The Court enters this DEFAULT JUDGMENT in Caterpillar Financial Services

Corporation’s favor, for the amount of $140,605.99 and ORDERS Defendants to return the subject

equipment, or allow the Plaintiff to access the equipment to retake possession, within seven days

of the entry of this Order and Judgment. Further, from the day of entry of this order, until such

time as the equipment is returned, the Defendants' obligations shall continue to increase in the

amount of $27.42 each day. This CASE is CLOSED, but the Court retains jurisdiction for purposes

of modifying and enforcing the default judgment as necessary.

       It is SO ORDERED, on this the 12th day of March, 2020.


                                             /s/ Michael P. Mills
                                             UNITED STATES DISTRICT JUDGE
                                             NORTHERN DISTRICT OF MISSISSIPPI




                                               2
